DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is rejected under 35 U.S.C. 102a1 as being anticipated by Ingber et al. (US 2011/0250585 A1 – hereafter ‘585).
‘585 discloses a microfluidic device with a central channel separated by a membrane (Abstract) that includes the following limitations for claim 20: 
“A method of manufacturing an organ-on-chip apparatus”: ‘585 discloses a method of manufacturing an organ simulating device ([0037]) that is being interpreted as the organ-on-chip of the instant application.  
“defining a first fluid channel and a second fluid channel in an extracellular matrix hydrogel”: ‘585 discloses the step of forming the channels with a hydrogel ([0061]).  
“lining the second fluid channel with endothelial cells to mimic a blood vessel”: ‘585 discloses the step of lining the second channel with endothelial cells ([0043]).  
“lining the first fluid channel with epithelial cells to mimic an airway.”: ‘585 discloses the step of lining the first channel with epithelial cells ([0043]).  
Therefore, ‘585 meets the limitations of claim 20. 

Response to Arguments
Applicant’s amendment and arguments for claims 1 and 19 are found persuasive and the rejection of claims 1 and 19 have been withdrawn. 
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Applicant’s arguments on page 8 and 9 are primarily drawn to claims 1 and 19, but are not found persuasive for claim 20.  Ingber discloses forming the interior of the channels and lining a wall of the channel, i.e. the membrane with a hydrogel and cells.  Therefore, Ingber discloses the claimed method and claim 20 stands rejected.  


Reasons for Allowance
Claims 1, 3-5, 7 and 12-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole which discloses an organ-on-chip that includes first fluid channel, the interior of the first fluid channel lined with an extracellular matrix hydrogel; a second fluid channel, the interior of the second fluid channel lined with the extracellular matrix hydrogel, wherein respective portions of the first fluid channel and the second fluid channel extend parallel to and adjacent each other and where the airway lumen comprises a circular cross-sectional shape, wherein, in a cross-section normal to the flow of the gaseous fluid, each of two opposing sidewalls of the airway lumen proximate the interface comprise a center of curvature where the circular shape changes from concave inward to concave outward, wherein a distance between the two centers of curvature define a neck diameter parallel 2Serial No. 16/648,854 Docket No. 51606.07400 / CU4475H-US1 Reply to Office Action mailed February 25, 2022 to the interface, and wherein the neck diameter is smaller than a span of the interface defined by a width of the interface parallel to the neck diameter.
For claim 19, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole which discloses an organ-on-chip that includes an airway lumen lined with at least one of alveolar, bronchiolar, bronchial tracheal, and nasal epithelial cells, wherein a gaseous fluid is configured to flow through the airway lumen, wherein the airway lumen comprises a circular cross-sectional shape, and wherein the interior of the airway lumen is further lined with an extracellular matrix hydrogel;4Serial No. 16/648,854Docket No. 51606.07400 / CU4475H-US1Reply to Office Action mailed February 25, 2022 a vascular microchannel lined with at least one of microvascular and lymphatic endothelial cells, wherein a liquid fluid is configured to flow through the vascular microchannel, wherein the interior of the vascular microchannel is further lined with the extracellular matrix hydrogel, wherein respective portions of the airway lumen and the vascular microchannel extend parallel to and adjacent each other and where the airway lumen comprises a circular cross-sectional shape, wherein, in a cross-section normal to the flow of the gaseous fluid, each of two opposing sidewalls of the airway lumen proximate the interface comprise a center of curvature where the circular shape changes from concave inward to concave outward, wherein a distance between the two centers of curvature define a neck diameter parallel to the interface, and wherein the neck diameter is smaller than a span of the interface defined by a width of the interface parallel to the neck diameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neumann et al. (US 2017/0355940 A1) discloses a lab on chip with perfusion paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799